Citation Nr: 1618715	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-25 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for lumbar spine disability.  

2.  Entitlement to service connection for lumbar spine disability.

3.  Entitlement to service connection for right foot disability



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from August 1982 to August 1985, and from June 1987 to June 1990.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

Although the RO has reopened the previously denied claim for service connection for lumbar spine disability, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In light of the favorable decision herein to reopen the claim for service connection for lumbar spine disability, the Board has characterized this claim as encompassing two components, as reflected on the title page.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for lumbar spine disability on a de novo basis and for right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1995 rating decision denied service connection for lumbar spine disability, and an October 1995 confirmed and continued the denial; the Veteran did not appeal, and the decisions are final.

2.  The evidence received subsequent to the October 1995 final denial of the claim for service connection for lumbar spine disability is new, and is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the October 1995 rating decision, the requirements to reopen the claim for service connection for lumbar spine disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen a claim for service connection for lumbar spine disability, and have the claim granted on the underlying merits.

August 1995 and October 1995 rating decisions denied service connection for lumbar spine disability.  The Veteran was notified of the denials, but did not appeal.  Therefore, the August 1995 and October 1995 decisions are final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2015).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110  (2010).

At that time of the October 1995 rating decision, the RO determined that there was no evidence of a chronic back condition in service that continued to the present.  Evidence added to the claims file since the final October 1995 rating decision includes a January 2013 VA examination report.   The Veteran described falling off a truck in service in 1985 and injuring his back and that his back pain was continuous since.  In 1987, he stated that he reinjured his back while lifting boulders.  He continued to have back pain throughout his military career and he continues to have mid and lower back pain.  The Board finds that this evidence is new as it was not before the adjudicator in October 1995.  The new evidence is also material.  In particular, the Board finds the Veteran's statements to provide additional relevant and pertinent information concerning his claimed disorder, which add to the overall evidentiary picture.  Assuming the credibility of the new evidence solely for the purpose of determining whether the claim should be reopened, the Board finds that new and material evidence has been received.

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Veteran's claim for service connection for lumbar spine disability is reopened.


ORDER

As new and material evidence has been received, the claim for service connection for lumbar spine disability is reopened.  To that extent only, the appeal is granted. 


REMAND

The Veteran asserts that the onset of his back and right foot symptoms began in service and continued after discharge.  Service treatment records show that in February 1985, the Veteran reported complaints of back pain for 10 hours, noting he was picking up "commo radio" and stated he received back pain.  He was assessed with back spasm.  In March 1985, the Veteran was seen with complaints of back pain and was assessed with residual pain.  On his June 1985 separation self-report of medical history, the Veteran complained of muscle spasms in his back.   In April 1988, after the Veteran had a physical training test and lifted mail bags, he was assessed with muscle strain.  A February 1990 record notes that the Veteran was seen with complaints regarding back and tail bone pain, for one week duration.  He was assessed with low back pain, secondary strain.  A May 1994 medical evaluation reflects that the Veteran complained of back pain for years.  The Veteran claimed that the pain may have to do with heavy lifting when he was in service.  A May 1995 private hospital record notes that the Veteran was seen for complaints of back pain.  Social Security Administration medical records note that a February 2011 x-ray of the lumbar spine showed mild lumbar spondylosis and an April 2012 MRI and neurological visit revealed a bulging disc at L4-5, with an impression of chronic low back pain.  In a January 2013 VA examination report, the VA examiner opined that the Veteran's back strain was less likely as not related to a back condition during military service.  Part of the basis for this conclusion was that there was no continuity of treatment for a back condition.  However, he did not address the Veteran's contentions as to continuity of symptomatology.  In this regard, the Veteran was seen on several occasions in service for complaints pertaining to his back, was evaluated within a few years after discharge with back complaints, and contends that he has had back pain since his discharge from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

With regard to the right foot, in July 1982, a physical examination report documents that the Veteran had "pedal corns."  In April 1985, the Veteran was seen with complaints of right foot pain on the bottom of his foot for three weeks.  Objective findings were callous formation on the ball of the right foot.  A January 2012 VA medical record indicates that the Veteran was seen with complaints of right foot pain with growth.  Objective findings revealed a callus of the right foot.  The assessment was painful "growth" on bottom of right foot likely due to plantar wart growth.  A February 2012 VA orthotics record reflects that the Veteran was seen with complaints of right foot pain since 1986 in the region of a callous that began during basic training and has since persisted.  The impression was that the Veteran's persistent callous is likely due to chronic pressure on the metatarsal heads due to a thin fat pad.  On a January 2013 VA examination, the Veteran was found to have a raised callous plantar on the surface pad of the second and third toe and a callus on the great toe.  The examiner opined that the Veteran's foot condition was less likely as not related to military service solely on the basis that if such condition were due to boots in service, they should have resolved after the Veteran stopped wearing the boots.  However, the examiner failed to address the Veteran's contentions that since the onset in service, he has had ongoing callouses on his right foot or the February 2012 VA medical finding that the Veteran's persistent callous was likely due to chronic pressure on the metatarsal heads due to a thin fat pad.  

Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In light of the foregoing, the Board finds that the Veteran has not been provided adequate VA examination that accurately considers all the evidence of record, specifically the Veteran's contentions as to continuity of symptomatology, and the Board must remand for an additional examination and opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination, preferably by an examiner who has not previously examined the Veteran, to determine the nature and etiology of any back and right foot disabilities.  The examiner must review the record and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner is requested to opine whether it is at least as likely as not (50 percent probability or higher) that any  back and right foot disability is causally related to service or any incident of service.  In providing this opinion, the examiner is requested to comment on the complaints of back pain and findings of callouses in the service treatment records.  In addition, the examiner must address the 2012 VA medical finding that the Veteran's persistent callous was likely due to chronic pressure on the metatarsal heads due to a thin fat pad.  

The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should also reconcile the opinion with the January 2013 opinions of record.  If it is determined that there is another likely etiology for any diagnosed back and right foot disability,  that should be stated.  A complete rationale for all opinions expressed should be clearly provided. 

2.  After ensuring that the requested examination is complete and that the opinions are responsive to the questions posed above, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


